Citation Nr: 0948195	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional right rib and back disabilities, claimed as 
resulting from inadequate Department of Veterans Affairs (VA) 
treatment related to a June 15, 1988, boating injury. 

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for the residuals of a right knee injury, claimed as 
resulting from inadequate VA treatment related to a November 
1986 injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 23, 1948 to July 23, 
1948.  

The claim for compensation for right rib and back 
disabilities initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the claim for additional 
development in February 2000, December 2003, and April 2005.  

After completion of the requested development, the claim for 
compensation for right rib and back disabilities was returned 
to the Board, which denied the Veteran's appeal in a June 
2006 decision.  The Veteran appealed this result to the 
United States Court of Appeals for Veterans Claims (Court). 

In an April 2008 memorandum decision, the Court vacated the 
June 2006 Board decision and remanded the appeal for further 
development.  In October 2008 the Board then remanded the 
appeal to the RO/Appeals Management Center (AMC) for the 
requested development.  The appeal has now been returned to 
the Board for further review. 

The claim for compensation for the residuals of a right knee 
injury comes before the Board on appeal of a May 2007 rating 
decision of the RO in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for the residuals of a right knee injury is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC, in Washington, D.C.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the Veteran did not sustain an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA's failure to diagnose rib and 
thoracic compression fractures he sustained in a June 15, 
1988 boating accident. 


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 due to VA's care, treatment, or examination 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand following 
enactment of the VCAA for new VCAA notification followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

That is precisely what occurred here.  After the Board's 
April 2005 remand, and prior to its December 2005 and January 
2006 readjudications of the Veteran's claim, VA provided VCAA 
notice in the AMC's April 2005 letter.  In it, the AMC told 
the Veteran it was still working on his claim for entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151, and, in an 
attachment entitled, "What the Evidence Must Show," explained 
how to establish entitlement to this benefit, although as 
will be discussed the standard cited in this letter was 
incorrect.  However, in the letter and an attachment 
entitled, "What is the Status of Your Claim and How You Can 
Help," the AMC accurately indicated the information or 
evidence needed from the Veteran and the respective 
responsibilities of the Veteran and VA in obtaining 
additional Federal and non-Federal evidence.  The AMC also 
wrote in bold print at the top of page 2 of the letter: 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  

In regards to the notice required by Dingess, Veteran status 
is not in dispute.  The Veteran was provided with 
notification regarding the assignment of disability 
evaluations and effective dates in an October 2008 letter.  
The remaining elements of Dingess apply to claims for service 
connection.  The Veteran's appeal has been readjudicated 
since the receipt of this notification.  

At this juncture, the Board notes that the sole reason for 
the April 2008 Court decision to vacate and remand the June 
2006 Board decision was to provide the Veteran with the 
correct standard for consideration under the regulations used 
to implement 38 U.S.C.A. § 1151 at the time of the Veteran's 
claim.  As noted above, the April 2005 letter provided the 
Veteran with a standard of proof that did not apply to claims 
such as the Veteran's that were filed before October 1, 1997.  
The April 2008 Court decision stated that the Veteran was to 
be provided with adequate 38 U.S.C.A. § 5103(a) notice.  This 
decision did not state how the notice was to be provided.  

In response to the April 2008 Court decision, the Board 
remanded the Veteran's appeal to the AMC and requested that 
he be notice of what the evidence must show in order to 
prevail in his claim under the old version of 38 U.S.C.A. 
§ 1151.  Unfortunately, the record shows that the only letter 
that was provided to the Veteran in response to this remand 
was an October 2008 letter that once again contained the 
current version of 38 U.S.C.A. § 1151, which is incorrect for 
this particular claim. 

However, the Board finds that the Veteran has not been harmed 
by this error because he has received notice of the correct 
standard in at least three other documents.  The first 
document is the June 2006 Board decision, which discussed the 
history of 38 U.S.C.A. § 1151 and articulated and utilized 
the correct version.  The Veteran is in receipt of this 
decision.  The second document is the April 2008 Court 
decision, which again provided the correct version of 
38 U.S.C.A. § 1151.  Finally, the September 2009 Supplemental 
Statement of the Case noted that the October 2008 letter had 
again contained the wrong standard, but it also provided the 
Veteran with the correct regulations and standard.  
Furthermore, it provided the Veteran with opportunity to show 
how he had been prejudiced by the failure to receive the 
standard in a letter as opposed to the other documents.  In 
response, the Veteran submitted a September 2009 statement 
indicating that he had no other information or evidence to 
submit.  Additional arguments received from the Veteran's 
representative in September 2009 and November 2009 also 
failed to describe how the Veteran had been prejudiced or to 
otherwise address this matter.  The Veteran's claim was 
readjudicated under the correct standard in the September 
2009 Supplemental Statement of the Case, which the Board 
notes was issued more than three years after the June 2006 
Board decision and over a year after the April 2008 Court 
decision.  See Mayfield.  

Finally, the Board notes that the Veteran, through his 
representative before the Court, has displayed actual 
knowledge of the correct standard.  A notice error can be 
cured by actual knowledge of the information on the part of 
the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 
(Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. App. 
334, 339 (2007).  The Supplemental Statement of the Case 
could not provide VCAA notice in the first instance.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
However, it did provide actual knowledge of the correct 
38 U.S.C.A. § 1151 standard and the Veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Again, the Board notes the Veteran's 
reply after receiving this Supplemental Statement of the Case 
was that he had no additional information or evidence to 
submit.  Hence he had a meaningful opportunity to participate 
in the adjudication of his claim and was not prejudiced.  The 
Board concludes that the VCAA duty to notify the Veteran has 
been met. 

The Board also finds that the duty to assist the Veteran has 
also been met.  All identified VA and private treatment 
records have been obtained.  The Veteran testified at the 
August 1999 Travel Board hearing before the undersigned 
Veterans Law Judge of the Board that the Social Security 
Administration (SSA) determined that he was 100 percent 
disabled due to his back  (Hearing transcript, pp. 17-18).  A 
subsequently obtained May 2000 letter from SSA stated that 
the Veteran filed for retirement insurance benefits only, 
reflecting that medical evidence was neither necessary nor 
requested, and that no such information was in their files.  
A July 2001 letter from the Florida Department of Health 
indicated that that office rendered an initial level denial 
as to Social Security Income (SSI) disability benefits in 
October 1994, determining that the Veteran should have been 
capable of performing his past work and the Veteran did not 
file a request for reconsideration of that decision.  An 
attached document indicated that the Veteran alleged the 
onset of his disability to be May 8, 1973, and that the claim 
was denied/disallowed because he failed to submit to a 
consultative examination.  These responses reflect that there 
is no indication that there are any social security related 
materials relevant to this claim, and VA is thus not 
obligated to take any additional action to comply with its 
duty to assist.  See 38 C.F.R. § 3.159 (c)(2) (2009) (VA will 
end efforts to obtain Federal records if it concludes records 
sought do not exist or further efforts to obtain them would 
be futile).  

The Board further notes that the Veteran has been afforded 
two VA examinations in regards to this claim, both of which 
supplied relevant opinions.  These were conducted in May 2004 
and August 2005.  As to the argument raised in the briefs 
submitted to the Court that these opinions were flawed as a 
result of the incorrect standard that was contained in the 
April 2005 letter, the Board notes that the none of the 
instructions in regards to examinations in the December 2003 
or April 2005 remands discuss the current fault or negligence 
standard.  Instead, these remands basically instructed the VA 
examiners to indicate whether or not the Veteran had 
additional chronic disability as a result of VA treatment.  
Furthermore, a review of the May 2004 and August 2005 
examination reports shows that the opinions were offered 
utilizing the correct standards, and neither examiner 
discussed negligence, fault or other related matters on the 
part of VA.  

Finally, as for whether or not the VA erred in failing to 
tell the Veteran that he could submit a private medical 
opinion in regards to his claim, the Board notes that the 
April 2005 letter notified the Veteran that he could submit a 
statement from his doctor regarding the inadequacy of the VA 
treatment related to his June 1988 injury.  He has not 
submitted such a statement.  Moreover, this matter was 
discussed in the April 2008 Court decision, which invited him 
to submit such evidence.  This had the effect of curing any 
error on the part of the hearing officer, and shows actual 
knowledge on the part of the Veteran's representatives that 
such an opinion may be submitted.  However, no such opinion 
has been forthcoming.  

As there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Therefore, 
under these circumstances, no further development is required 
to comply with the VCAA or the implementing regulations, and 
the Board will proceed to adjudicate the Veteran's claim.

ON THE MERITS

The pertinent provisions of 38 U.S.C.A. § 1151 provide that, 
where a Veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospital care, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability or death were service-connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204, 110 Stat. 2874, 2926 (1996), require a showing 
not only that the VA treatment in question resulted in 
additional disability or death but also that the proximate 
cause of the disability or death resulted from VA fault in 
furnishing the treatment, or that such cause was an event 
which was not reasonably foreseeable.  These amendments apply 
to only claims for compensation under 38 U.S.C.A. § 1151 that 
were filed on or after October 1, 1997.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  Because the Veteran's § 1151 benefits claim 
was filed prior to October 1, 1997, the amendments to 38 
U.S.C.A. § 1151 are inapplicable.

In determining whether additional disability exists as a 
result of the VA care, treatment, or examination, the 
Veteran's physical condition immediately prior to the disease 
or injury on which the claim is based must be compared to his 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  And, in further 
determining whether such additional disability resulted from 
the VA medical or surgical treatment, it is necessary to show 
that his additional disability is actually the result of such 
care, treatment, or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  Compensation is not 
payable if the additional disability or death results from 
the continuance or natural progress of the disease or injury 
for which care, treatment or examination was authorized.  38 
C.F.R. § 3.358(b)(2). 

The Veteran was injured in a boating accident on June 15, 
1988.  VA treatment notes of that date note severe right rib 
cage and lower back pain.  According to the treatment notes, 
X-rays of the lumbar spine and ribs showed no apparent 
fracture.  The June VA X-ray report dated June 16, 1988 of 
the chest, ribs, and lumbosacral spine similarly indicates no 
acute disease or fracture.  The June 15, 1988 assessment was 
of a chest contusion and medication was prescribed.  Three 
days later, the Veteran complained of muscle spasms with back 
pain, and assessment was muscle spasms/low back strain.  
Several days later the impression was musculoskeletal pain 
secondary to trauma.  October 1988 VA treatment notes 
indicate that X-rays showed multiple rib fractures and 
subsequent X-rays showed a thoracic compression fracture.  
November 1988 cervical spine X-rays showed no abnormalities.  
A February 1989 PA and lateral chest X-ray showed no evidence 
of rib fractures.

The Veteran's claim is that the failure to diagnose these rib 
and thoracic compression fractures resulted in additional rib 
and back disabilities that occurred after he continued to 
engage in work such as heavy labor on a farm.  There are 
letters from private physicians relating to the Veteran's 
back and ribs, but none of them address the issue of whether 
VA's failure to diagnose the Veteran's rib and thoracic 
compression fractures caused an injury or aggravation of an 
injury resulting in additional disability.  For example, in 
an April 2000 letter, Dr. "A.K." reviewed the June 1988 and 
October 1988 X-rays and noted that the June 1988 X-rays did 
not demonstrate the fractures subsequently seen, but that 
these X-rays were limited.  Dr. "A.D." in a September 1998 
note indicated that the Veteran had chronic pain due to 
fracture of three ribs and stated in a May 2000 note that the 
Veteran's chronic back and rib pain prevented him from 
working.  These letters are not probative of the issue in 
this case.

In addition, there are multiple lay statements, including 
those of the Veteran, recounting the symptoms he has 
experienced since his accident and attributing some or all of 
these symptoms to VA's failure to diagnose and properly treat 
his rib and thoracic fractures.  However, although these 
witnesses are competent to testify as to their observations, 
see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), they are 
not competent to testify as to whether VA treatment resulted 
in additional disability to the Veteran, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The only competent opinions expressed on the relevant issues 
in this case are those of the VA physicians who conducted 
examinations in May 2004 and August 2005.  Initially, the 
Board notes that the Veteran and his representative submitted 
internet generated Practitioner Profiles of the VA physicians 
who conducted these examinations, showing variously that at 
the time these documents were produced these physicians 
indicated that they did not currently hold staff privileges 
at Florida hospitals, did not "practice medicine" in the 
State of Florida, and that the August 2005 examiner is not a 
neurosurgeon as indicated in the August 2005 VA examination 
report.  These documents do show, however, that both are 
licensed physicians.  As there is no requirement that a VA 
examination be performed by a physician with a particular 
type of practice or expertise, the Board finds that these 
documents are not determinative as to whether the opinions 
expressed by these physicians constitute competent evidence. 

Both physicians indicated that they had reviewed the claims 
file.  Both were unable to state with any certainty whether 
the Veteran in fact fractured his rib or thoracic vertebrae 
in the June 1988 accident, but both expressed the belief that 
it was more likely than not that he suffered rib and thoracic 
spine fractures.  The May 2004 physician stated: "I do not 
believe that the VA treatment has caused any permanent 
additional disabilities to the thoracic spine, nor did it 
permanently worsen any pre-existing disabilities of the 
thoracic spine."  He also expressed the opinion that these 
fractures were destined not to heal properly on their own, 
based on the Veteran's general poor health, age, liver 
cirrhosis and poor metabolic environment.  The August 2005 VA 
physician stated that, even if the fractures had been 
diagnosed, the treatment for such fractures is conservative, 
and, that the fractures would likely have healed as they did 
without any intervention.  Moreover, he stated that mild 
thoracic anterior compression fractures such as these are 
often managed with no surgical intervention or bracing, based 
on the anatomy of this region of the body.

These opinions constitute competent evidence, as they were 
preceded by review of the evidence in the claims file and 
accurately characterized this evidence in explaining their 
definitive conclusions.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (terminology equivalent to "may or may 
not" is an insufficient basis for an award of service 
connection).  These opinions are also supported by the 
subsequent December 2005 VA bone scan and analysis which 
contain findings of resolved and healed fractures and that 
the Veteran was not symptomatic with regard to his ribs with 
improved range of motion.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the Veteran did not sustain 
an injury or an aggravation of an injury resulting in 
additional disability from VA's failure to diagnose rib and 
thoracic compression fractures he sustained in a June 1988 
boating accident.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for entitlement 
to benefits pursuant to §1151 must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

ORDER

The claim for benefits pursuant to §1151 for additional rib 
and back disabilities, claimed as resulting from inadequate 
VA treatment relating to a June 15, 1988 boating accident 
injury, is denied. 


REMAND

As noted in the introduction, a May 2007 rating decision 
denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for the residuals of a right knee injury, claimed as 
resulting from inadequate Department of Veterans Affairs (VA) 
treatment related to a November 1986 injury

The Veteran submitted a Notice of Disagreement with this 
decision in June 2007.  A Statement of the Case was issued in 
January 2008, and the Veteran submitted a Substantive Appeal 
for this issue that same month.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2009).  As these elements have all been met for the 
Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
for the residuals of a right knee injury, it is on appeal to 
the Board.  

However, the Veteran checked the box on his January 2008 VA 
Form 9, Appeal to Board of Veterans' Appeals, that states he 
wants a hearing before a Veterans Law Judge at the RO.  A 
review of the record indicates that this request has not been 
addressed.  

Accordingly, the issue of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of a right knee injury, 
claimed as resulting from inadequate VA treatment related to 
a November 1986 injury is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the Veteran for a hearing at 
the RO before a Veterans Law Judge 
(travel board hearing) in accordance 
with applicable procedures.  If the 
appellant desires to withdraw the 
hearing request, he should do so at the 
RO.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


